DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 16, line 2: “which transmitter” should be corrected to - -which the transmitter- -;
Claim 20, line 1: “the a corrosion” should be corrected to - -the corrosion- -;
Claim 29, line 1: “claim 25” should be corrected to - -claim 28- -, there is no antecedent basis for the spring contact pins in claim 25 but in claim 28;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 22-27, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 2016/0043500).
Regarding claim 16: Mori teaches a connecting element 1 for electrical connecting of two electrical modules disposed within a transmitter housing of a field device of automation technology into which the transmitter housing the connecting element is insertable (Para. 0005-0007), the connecting element 1 comprising: at least two substantially rod-shaped metal conductor elements 21, each with two opposing end sections (e.g. left and right ends; see Fig. 2), the conductor elements 21 arranged at a defined separation relative to one another (see Fig. 1); and a multi-membered insulating body 31 surrounding the conductor elements 21 and electrically insulating them from one another (Figs. 1 and 5B), the multi-membered insulating body 31 including two insulating body end segments (at 34 and at 33; Fig. 1) of at least a first synthetic material (Para. 0032) and an insulating body intermediate segment 41 of a second synthetic material (Para. 0039) different from the first synthetic material (see Para. 0032 and 0039), wherein the intermediate segment is arranged in a longitudinal direction of the insulating body between the end segments (see Fig. 2), wherein the insulating body 31 further includes passageways (at 21; Fig. 2) formed through end regions of the end segments of the insulating body 31 such that contact areas on respective end sections of the at least two conductor elements 21 are electrically contactable via the passageways (see Fig. 2), and wherein the first synthetic material has a modulus of elasticity that is greater than a modulus of elasticity of the second synthetic material (e.g. the first synthetic material of the “hard housing” is stiffer and therefore the modulus of elasticity is greater than the second “soft housing”; see Para. 0032 and 0039).  
Regarding claim 17: Mori teaches all the limitations of claim 16 and further teaches wherein the modulus of elasticity of the first synthetic material is greater than the modulus of elasticity of the second synthetic material by at least a factor of 5 (e.g. the modulus of elasticity of PBT is at least 5x greater than that of polyester elastomer; see Para. 0032 and 0039 for list of suggested materials).  
Regarding claim 18: Mori teaches all the limitations of claim 16 and further teaches wherein the first synthetic material includes a polyamide and/or a polyimide (Para. 0032), and wherein the second synthetic material includes an elastomer (Para. 0039).  
Regarding claim 22: Mori teaches all the limitations of claim 16 and further teaches wherein each conductor element 21 is bent at an angle at or near at least one of its end sections (e.g. see at 22; Fig. 4).  
Regarding claim 23: Mori teaches all the limitations of claim 16 and further teaches wherein the insulating body intermediate segment 41 has a lesser length than each of the insulating body end segments in the longitudinal direction of the insulating body (see Fig. 2).  
Regarding claim 24: Mori teaches all the limitations of claim 16 and further teaches wherein the insulating body has a greater dimension in a direction perpendicular to the longitudinal direction of the insulating body than the height of the conductor elements by at least by a factor of 2, and wherein the insulating body intermediate segment has a greater dimension than the insulating body end segments in a direction perpendicular to the longitudinal direction of the insulating body (see Fig. 2).  
Regarding claim 25: Mori teaches a transmitter housing for a field device of automation technology (Para. 0003), the housing comprising: an electronics compartment 1 in which a first module (at 22; Fig. 1) is disposed; and a connection space (e.g. within 34; Fig. 2) in which a second module is disposed (e.g. a second at 22; Fig. 1), wherein the electronics compartment and the connection space are separated from one another by a partition (e.g. see partitions located within area 34; see Fig. 3), the partition including a window configured to enable a connecting element (at 21; Fig. 4) to be reversibly inserted therein, wherein the connecting element includes: at least two substantially rod-shaped metal conductor elements 21, each with two opposing end sections (see Fig. 2), the conductor elements 21 arranged at a defined separation relative to one another (see Fig. 1); and a multi-membered insulating body 3 surrounding the conductor elements 21 and electrically insulating them from one another (see Fig. 1 and 5B), the multi-membered insulating body including a first insulating body end segment (at 34; Fig. 1) and a second insulating body end segment (at 33; Fig. 1) of at least a first synthetic material (Para. 0032) and including an insulating body intermediate segment 41 of a second synthetic material (Para. 0039) different from the first synthetic material (see Para. 0032 and 0039), wherein the intermediate segment 41 is arranged in a longitudinal direction of the insulating body between the end segments (see Fig. 2), wherein the insulating body 3 further includes passageways (at 21; Fig. 2) formed through end regions of the end segments of the insulating body such that contact areas on respective end sections of the at least two conductor elements are electrically contactable via the passageways (see Fig. 2), and wherein the first synthetic material has a modulus of elasticity that is greater than a modulus of elasticity of the second synthetic material, and wherein the connecting element is inserted into the window, the connecting element configured to electrically connect the first module and the second module with one another (e.g. the first synthetic material of the “hard housing” is stiffer and therefore the modulus of elasticity is greater than the second “soft housing”; see Para. 0032 and 0039).  
Regarding claim 26: Mori teaches all the limitations of claim 25 and further teaches wherein the connecting element 21 is inserted into the window such that the longitudinal direction of the insulating body 3 is arranged essentially perpendicularly to the partition (see Figs. 1-2), and wherein the insulating body intermediate segment 41 of the connecting element is configured to seal the electronics compartment and the connection space from one another in a liquid-tight manner (Para. 0039).  
Regarding claim 27: Mori teaches all the limitations of claim 25 and further teaches wherein the window and the connecting element 21 are configured such that the connecting element is insertable into a defined inserted position in the window or such that the connecting element is insertable into the window in at least two defined inserted positions, which at least two positions are symmetric relative to one another and lead to the same electrical connection of the two electrical modules (see Fig. 1).  
Regarding claim 30: Mori teaches a method for manufacturing a connecting element 1, wherein the connecting element comprises: at least two substantially rod-shaped metal conductor elements 21, each with two opposing end sections (Fig. 2), the conductor elements arranged at a defined separation relative to one another (see Figs. 1-2); and a multi-membered insulating body 3 surrounding the conductor elements 21 and electrically insulating them from one another (Fig. 1), the multi-membered insulating body including two insulating body end segments (at 33, 34; Fig. 1) of at least a first synthetic material (Para. 0032) and an insulating body intermediate segment 41 of a second synthetic material (Para. 0039) different from the first synthetic material (see Para. 0032 and 0039), wherein the intermediate segment 41 is arranged in a longitudinal direction of the insulating body between the end segments (Fig. 2), wherein the insulating body further includes passageways (at 21; Fig. 2) formed through end regions of the end segments of the insulating body such that contact areas on respective end sections of the at least two conductor elements are electrically contactable via the passageways (see Fig. 2), and wherein the first synthetic material has a modulus of elasticity that is greater than a modulus of elasticity of the second synthetic material (e.g. the first synthetic material of the “hard housing” is stiffer and therefore the modulus of elasticity is greater than the second “soft housing”; see Para. 0032 and 0039), the method comprising: prefabricating the conductor elements 21; and embedding the conductor elements in the insulating body using at least one injection molding process (Para. 0007).  
Regarding claim 31: Mori teaches all the limitations of claim 30 and further teaches wherein the at least one injection molding process includes: a first injection molding process in which the two insulating body end segments are injection molded around the conductor elements (Para. 0007); and a second injection molding process in which the insulating body intermediate segment is injection molded around the conductor elements after the first injection molding process (Para. 0007).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0043500), in view of Uchida (US 2016/0197419).
Regarding claim 19: Mori teaches all the limitations of claim 16.
Mori does not explicitly teach wherein the conductor elements are an alloy at least including brass and/or copper, and wherein the end sections of the conductor elements are coated with a corrosion protection layer.  
Uchida teaches conductor elements 11 are an alloy at least including brass and/or copper (Para. 0045), and wherein the end sections of the conductor elements are coated with a corrosion protection layer (Para. 0049).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the conductor elements are an alloy at least including brass and/or copper, and wherein the end sections of the conductor elements are coated with a corrosion protection layer as taught by Uchida into the connecting element of Mori in order to achieve the advantage of improved electrical conductivity and corrosion resistance at the contact point.
Regarding claim 20: Mori, in view of Uchida, teaches all the limitations of claim 19.
Mori does not explicitly teach wherein the corrosion protection layer is gold.
Uchida teaches the corrosion protection layer is gold (Para. 0049).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the corrosion protection layer is gold as taught by Uchida into the connecting element of Mori in order to achieve the advantage of improved electrical conductivity and corrosion resistance at the contact point.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2016/0043500).
Regarding claim 21: Mori teaches all the limitations of claim 16 and further teaches wherein: the conductor elements 21 are all of equal length and same cross-section having a height and a width (see Fig. 4).
Mori does not explicitly teach wherein the width is at least 1.5 times the height, and the length is at least 10 times the height; and the height is at least 0.5 millimeters (mm), the width is at least 1 mm, and the length is at least 10 mm.  
Regarding the height, width and length: Mori discloses a connecting element where the height, width and length are measured in terms of the maximum height, maximum width and maximum length but does not specifically states a particular value for these dimensions.  However, to choose the width is at least 1.5 times the height, and the length is at least 10 times the height; and the height is at least 0.5 millimeters (mm), the width is at least 1 mm, and the length is at least 10 mm, absent any criticality, is only considered to be the “optimum” value of the height, width and length, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05. The advantage of having the width is at least 1.5 times the height, and the length is at least 10 times the height; and the height is at least 0.5 millimeters (mm), the width is at least 1 mm, and the length is at least 10 mm is to provide a low profile connector. 

Allowable Subject Matter
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors having multiple insulating members with an intermediate sealant in between.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833